Citation Nr: 1116254	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to Parent's Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to October 2000, during the Persian Gulf War.  He died in November 2005.  The appellant is the Veteran's mother.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which inter alia denied Parent's DIC because the total family income was over the maximum allowed by law.

In December 2007, the appellant and her husband testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In February 2010, the Board remanded the DIC claim to the AMC/RO for additional development, including obtaining outstanding Social Security Administration (SSA) records and contacting the appellant for an updated income/expense verification form to determine her current household income and expenses.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran died in November 2005; service connection for the cause of death has been granted.  

2.  The appellant's countable income exceeds the maximum limit for payment of Parent's DIC.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of Parent's Dependency and Indemnity Compensation have not been met.  38 U.S.C.A. §§ 1312, 1315, 5312 (West 2002); 38 C.F.R. §§ 3.25, 3.251, 3.260, 3.262 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  However, notice is not required in this case, since it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, the Veteran's post-service VA medical records, the appellant's medical insurance records and prescription records, the appellant's spouse's medical insurance and prescription records, SSA records as requested in the February 2010 Board Remand, the Veteran's medical bills, and statements submitted by or on behalf of the appellant, including income/expense verification forms.  As noted, in December 2007, the appellant and her spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

Further, as noted, in February 2010, the Board remanded the DIC claim to the AMC/RO for additional development, including obtaining outstanding Social Security Administration (SSA) records and contacting the appellant for an updated income/expense verification form to determine her current household income and expenses.  The AMC/RO obtained the appellant's SSA records.  Further, in a May 2010 VCAA notice letter, the AMC/RO requested that the appellant complete and return the "DIC Parent's Eligibility Verification Report," VA Form 21-0514.  The appellant completed and returned the verification form.  Therefore, as the AOJ obtained outstanding SSA records and contacted the appellant for an updated income/expense verification form to determine her current household income and expenses, the Board finds that the AOJ substantially complied with the February 2010 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Parent's DIC Claim

DIC is payable to the surviving spouse, children and parents of Veterans who die after December 31, 1956, provided that the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  See 38 U.S.C.A. § 1310 (West 2002).  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  See 38 U.S.C.A. § 1315(b) (West 2002).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  See 38 C.F.R. § 3.251(b) (2010).

For one of two parents living with the a spouse or the other parent, the monthly rate specified in 38 U.S.C 1315(d)(1), as increased from time to time under 38 U.S.C. 5312, is reduced by $.08 for each dollar of such parents' countable annual income in excess of $1000.  No payments of DIC may be made under this paragraph, however, if such parents' countable annual income exceeds the amount specified in 38 U.S.C. 1315(d)(3), as increased from time to time under 38 U.S.C. 5312, and no payment of DIC to parents under this paragraph may be less than $5 a month.  See 38 C.F.R. § 3.25 (2010).

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded.  The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  See 38 C.F.R. § 3.262(l)(4) (2010).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  See 38 C.F.R. § 3.262(l) (2010).

In this case, the Veteran died in November 2005.  On the Veteran's death certificate, the immediate cause of death was listed as aplastic anemia.  The Veteran was service-connected for aplastic anemia and assigned a 100 percent disability rating, effective August 30, 2002.  See February 2003 Rating Decision.  Accordingly, the cause of the Veteran's death was service-connected.  See February 2006 Rating Decision.  

The Board notes that the Parent's DIC income limits for one of two parents living with the a spouse or the other parent are as follows: $16, 176.00 effective as of December 1, 2005; $16,710.00 effective as of December 1, 2006; $17, 095.00 effective December 1, 2007; and $18,087.00 effective as of December 1, 2008.  See M21-1, Part I, Appendix B; Parent(s) Dependency Indemnity Compensation (DIC) Rate Table, Chart 3.  

The appellant filed her claim in December 2005.  In a November 2006 "DIC Parent's Eligibility Verification Report" (VA Form 21-0514-1), the appellant had yearly income from the SSA of $7,788.00.  Her spouse's yearly income was $22,115.50.  The appellant also listed other disability payments of $8,500.00; however, it is unclear whether the appellant received such amount in addition to her yearly SSA disability income or such amount was the amount of SSA disability income she received the prior year to demonstrate a decrease in the amount of disability income she received.  Regardless, even resolving all doubt in the appellant's favor and excluding the other disability payment of $8,500.00, her and her spouse's total income was $29,903.50.  When 10 percent is excluded, the remaining amount is $26,913.15, which is in excess of the annual limit of $16,176.00 in 2006.  

The appellant and her spouse's annual income for 2007 also exceeded the DIC income limits.  In a June 2010 DIC Parent's Eligibility Verification Report" (VA Form 21-0514-1), the appellant had yearly income from the SSA of $9,894.00.  Her spouse's yearly income was $22,734.04.  Thus, the appellant and her spouse's annual income was $32,628.04.  When 10 percent is excluded, the remaining amount is $29,365.24, which is in excess of the annual limit of $16,710.00.  

The appellant and her spouse's annual income for 2008 also exceed the DIC income limits.  In a June 2010 DIC Parent's Eligibility Verification Report" (VA Form 21-0514-1), the appellant had yearly income from the SSA of $9,352.80.  Her spouse's yearly income was $23,176.46.  Thus, the appellant and her spouse's annual income was $32, 529.26.  When 10 percent is excluded, the remaining amount is $29,276.33, which is in excess of the annual limit of $17,095.00, effective as of December 1, 2007.  

Annual income for 2009 also exceeded the DIC income limits.  In a June 2010 DIC Parent's Eligibility Verification Report" (VA Form 21-0514-1), the appellant had yearly income from the SSA of $9,892.80.  Her spouse's yearly income was $23,688.04.  Thus, the appellant and her spouse's annual income was $33,580.84.  When 10 percent is excluded, the remaining amount is $30,222.76, which exceeds the DIC income limit of $18,087.00, effective as of December 1, 2008.  

The appellant indicated no change, to include any decrease, in her or her spouse's income for 2010.  See June 2010 DIC Parent's Eligibility Verification Report," VA Form 21-0514-1.  The Board notes that the appellant indicated that her spouse does not provide for her financially and she feels like they are separated although they are still married legally.  See November 2010 Type-Written Statement from the Appellant.  However, without any evidence that the appellant and her spouse are separated or divorced, the law is clear that total combined income for a remarried parent and spouse that are living together must include the income of the spouse.  See 38 C.F.R. § 3.262(b)(1).  As such, there is no evidence of record to suggest that the appellant and her spouse have been at or below the DIC income limits at any time during the pendency of this claim.  

The Board also notes that there are several deductions or exclusions from income that may be applicable to the appellant's DIC claim.  First, as noted above, there will be excluded from the amount of the claimant's annual income any unreimbursed amounts which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  Unreimbursed expenditures which exceed five percent of the claimant's reported annual income will be considered unusual.  Health, accident, sickness and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  Second any expenses paid for the Veteran's last illness and burial that were not otherwise reimbursed will be excluded from her income.  38 C.F.R. §3.262(o) (2010).

During calendar year 2006, the appellant provided expense information of $113.31 for health insurance premiums, $272.01 in prescription medications, and $3,807.43 for last expenses for the Veteran, totaling unreimbursed expenses of $4,192.75.  The last expenses of the Veteran include $614.00 as noted in a November 2005 Medical Bill from ProMed Ambulance, which appears to be not covered by medical insurance, and funeral expenses of $3,193.43, which have not be reimbursed (the appellant was awarded burial benefits of $2,000.00 in a March 2008 decision).  See June 2010 "Request for Details of Expenses," VA Form 21-8049.  As noted above, unreimbursed expenditures for unusual medical expenses will be deducted from income, and unusual medical expenses are considered those that exceed five percent of the claimant's reported annual income.  Here, five percent of $26, 913.15 (total combined income for 2006) equals $1,345.66.   Deducting five percent from her total unreimbursed expenses equals $2,847.09.  Deducting that amount from the appellant's countable income of $26, 913.15 equals income for DIC purposes of $43, 066.06.  Therefore, the appellant's countable income exceeds the income annual limit for calendar year 2006 of $16,710.00

The appellant also indicated that she paid storage costs for the Veteran of $2,245.99 for a 50 month period from November 2005 to June 2010.  See June 2010 "Request for Details of Expenses," VA Form 21-8049.  However, such expenses may not be deducted or excluded from income as such are not expenses paid for the Veteran's last illness and burial that were not otherwise reimbursed will be excluded from her income.  See 38 C.F.R. §3.262(o) (2010).
   
During calendar year 2007, the appellant paid $568.68 for health insurance premiums for herself and $293.51 for her spouse, $42.24 for prescription expenses for herself and $519.39 for her spouse, totaling unreimbursed expenses of $1,424.63.  As noted above, unreimbursed expenditures for unusual medical expenses will be deducted from income, and unusual medical expenses are considered those that exceed five percent of the claimant's reported annual income.  Here, five percent of $29,365.24 (total combined income for 2007) equals $1,468.26.  Thus, there are no unusual medical expenses for calendar year 2007 as such expenses do not exceed five percent of the claimant's reported annual income.  

The Board notes that the claims folder is negative for any other information from the appellant regarding any unreimbursed medical expenses for her or her spouse or unreimbursed expenses of Veteran's last illness and burial beyond the expenses noted above.  

In light of the foregoing, the Board finds that the evidence does not support the appellant's claim of entitlement to DIC as a surviving parent of a deceased Veteran.  The Board acknowledges that the appellant relied substantially on the Veteran's income.  However, the Board is not free to depart from the laws and regulations 








(CONTINUED ON NEXT PAGE)


found in Title 38 of the United States Code and the Code of Federal Regulations, particularly with regard to the mechanical application of income limits to DIC claims.  The law and regulations pertaining to DIC awards for surviving parents are clear and where claimants fail to meet the strict annual income limits, DIC cannot be awarded to the surviving parents of a deceased Veteran.  See 38 U.S.C.A. 
§§ 1315, 5312 (West 2002).  Therefore, the appellant is not entitled to DIC benefits as the surviving parent of the Veteran due to excessive income.


ORDER

Entitlement to Parent's DIC is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


